DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, independent claims 1 and 14 have been amended to include “detecting a configuration performed by a user on the mobile terminal, the configuration configuring an event that triggers notification of network traffic usage by the mobile terminal, the event being unlocking the mobile terminal”… and “obtaining, based on the configuration by the user, network usage information”.  The specification does not provide adequate teaching or disclosure of a specific unlocking pattern that triggers notification of network traffic usage as opposed to just unlocking the terminal.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momtahan et al., US Patent Application Publication Number 2011/0276442 (hereinafter Momtahan) in view of LeBeau et al., US Patent Application Publication Number 2012/0036556 (hereinafter LeBeau).

What Momtahan does not specifically disclose is detecting a configuration performed by a user on the mobile terminal, the configuration configuring an event that triggers notification of network traffic usage by the mobile terminal, the event being unlocking the mobile terminal, detecting a first user input for unlocking the mobile terminal and in response to success of unlocking the mobile terminal by the first user input, obtaining and displaying specific information.  However, LeBeau teaches this concept [paragraph 0071].  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Momtahan to include the teaching of LeBeau.  The motivation for this modification would have been to provide a layer of security before presenting certain information.
Regarding claims 2, 4 and 15, Momtahan discloses wherein the network usage information further comprises at least one network and network traffic data corresponding to the at least one network [fig. 7: ref. 702]; and wherein the at least one network comprises at least one of the wireless local area network (WLAN) or a cellular network [paragraph 0040].
Regarding claims 5 and 16, Momtahan discloses receiving a setting operation, wherein the setting operation is configured to set a function of displaying the network traffic usage notification in response to success of unlocking the mobile terminal [fig. 7: ref. 706].
Regarding claims 6, 7, and 17, Momtahan discloses wherein the network traffic usage notification is provided in a floating window or a floating box, wherein network usage information further comprises a setting key; wherein the setting key is provided in the floating window or the floating box [fig. 7].
Regarding claims 8 and 18, Momtahan discloses displaying a list of application programs installed on the mobile terminal; receiving a selection of a user; managing one or more application programs in the list of the application programs [paragraphs 0046, 0073, 0077].
Regarding claim 9, Momtahan discloses wherein the displaying the network traffic usage notification comprises: presenting a currently used network type and a traffic usage situation in at least one manner of a text, a picture, an animation, or audio [fig. 7].
Regarding claims 10, 11, and 19, it is inherent in the art to stop displaying the network traffic usage notification after a preset time elapses [notifications are temporarily displayed, screens lock back on home screen after a period of non-use, etc.].
Regarding claim 12, LeBeau discloses wherein the first user input for unlocking the mobile terminal comprises an operation of touching a physical key or to wake up the mobile terminal or an operation of tapping a virtual icon on a touchscreen to unlock the mobile terminal [paragraph 0071].
Regarding claim 13, Momtahan discloses wherein the network traffic usage notification is displayed in response to network traffic used by a to-be-monitored application program exceeding a threshold [paragraph 0077].
Regarding claim 20, Momtahan discloses wherein the mobile terminal is a handheld terminal, a tablet computer, or a wearable device [paragraph 0039].
Regarding claim 21, LeBeau discloses in response to the success of unlocking the mobile terminal by the first user input [paragraphs 0070-0071] determining particular information.  Momtahan discloses determining whether a currently used network of the mobile terminal is a predetermined type of network to be monitored, and upon determining that the currently used network of the mobile terminal is the predetermined type of network, obtaining the network usage information stored in the mobile terminal, wherein the network usage information comprises network traffic usage data of the mobile terminal related to the currently used network [fig. 7; paragraph 0040]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 6 of U.S. Patent No. 10,587,761. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 1, 14, and 21 are taught in patented claim 1.  The instant claims are broader in that they omit several limitations from the patented claim.  Instant dependent claims 2-7, 9-11, 15-17 and 19 are taught in patented claim 1.  Instant dependent claims 8 and 18 are taught in patented claim 2.  Instant dependent claim 12 is taught by patented claim 3.  Instant dependent claim 13 is taught by patented claim 5.  Instant dependent claim 20 is taught by patented claim 6.  

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. Applicant argues that LeBeau does not disclose or suggest that the unlocking pattern is an event configured by the user that triggers notification of network traffic usage.  However, the Examiner respectfully disagrees as LeBeau teaches the user can enter a predetermined pattern to unlock the mobile terminal and display information.  It is inherent in the art that user’s configure their own passwords or patterns to unlock their mobile terminals.  Momtahan is relied upon to teach that the information displayed is network traffic usage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 4, 2021
/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644